DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (CN 104517118) in view of Geiss et al (US PG PUB 2015/0092066).
Regarding Claim 1, Nomura teaches an enhanced imaging system for a motor vehicle (external environment recognition device 120 for environment recognition system 100 in vehicle 1; Fig 1 and ¶ [0043]) the enhanced imaging system comprising: a vision processing module including a camera for capturing at least one of a video and an image (image pickup device (camera) 110 continuously generates images in the detection area (video); Figs 1-2 and ¶ [0044]-[0045]), and the camera generating a data signal, in response to the camera capturing at least one of the video and the image (digital signal image data is generated from camera 110 when capturing image data; ¶ [0045]-[0046]); a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]) configured to: compare the overall tonal range to a tonal threshold (RGB values for each pixel are compared between total value to threshold values using tone determination section 176; Figs 2, 9A and ¶ [0088]); detect at least one object having a boundary, with the boundary surrounding an interior region that has an object tonal value and separating the interior region from an exterior region that has an exterior tonal value (object 2 and object boundary is identified with the object tone having one value as the interior region and the exterior region of the object having a different tone and pedestrians are determined based on value and contour; Figs 8A, 8B, 9A and ¶ [0084]-[0088]); and generate an optimized signal for transforming the tone mapping to increase a difference between the object tonal value and the exterior tonal value (the tone determination section 176 will average the value of the object 302 from the left and right side of object central line 300 to better show profile tone inside object compared to outside object; Figs 9A-C and ¶ [0086]-[0087]), in response to the graphics processor determining that the overall tonal range is above the tonal threshold (the contour of the object hue can further improve hue precision of the object using the central processing device; Fig 2 and ¶ [0053], [0090]); and21P051465-US-NP a display device for receiving the optimized signal from the graphics processor and displaying one of an optimized video and an optimized image, in response to the display device receiving the optimized signal from the graphics processor (environmental recognition device 120 includes a display driver 122 with the vehicle control device 130 to display continuously imaged data information from the imaging devices; Fig 1 and ¶ [0047]).  
Normura does not teach a graphics processor configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the 
Geiss is analogous art pertinent to the problem addressed in this application and teaches a graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]) configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module (using the GPU 206 of computing device 200 and images and video of digital camera components 224, determination of whether to use LDR or HDR image acquisition is made and the image is then classified as LDR or HDR scene using training image database 304 while processing the image 308; ¶ [0078], [0085]); and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image (the pixels in the images may be tonemapped and the RGB values for pixels 408A, 408B in the image 408 may be used to generate a histogram 410 that displays a distribution of pixel values (tonal range); Fig 4A and ¶ [0086], [0095]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al including a graphics processor configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image. Use of an HDR image and tone mapping to generate an RGB histogram for image analysis and enhancement is performed to compensate for deficiencies of LDR imaging, as recognized by Geiss et al (¶ [0076]).
	Regarding Claim 2, Normura in view of Geiss et al teach the enhanced imaging system of claim 1 (as described above), wherein Normura further teaches the graphics processor is further configured to detect the object, in response to the graphics processor detecting that the boundary defines a closed profile surrounding the interior region of the object (the object is identified with a border with a defined contour and variation in color between the object and background; Fig 8A and ¶ [0084]).  
Regarding Claim 3, Normura in view of Geiss et al teach the enhanced imaging system of claim 2 (as described above), wherein Normura further teaches the graphics processor is further configured to detect at least a portion of the boundary, in response to the graphics processor detecting that a tone gradient separates the exterior region of the object and the interior region of the object from one another (the object tone determination 176 further determines the exterior region, outside object, from the interior region, object; Fig 9A-C and ¶ [0086]).  
Regarding Claim 4, Normura in view of Geiss et al teach the enhanced imaging system of claim 3 (as described above), wherein Normura further teaches the graphics processor is configured to detect at least a portion of the boundary, in response to graphics processor determining that the difference between the object tonal value and the exterior tonal value is at least 60 (numerical value can be set according to the state of the environment and the difference between the value could be at least 60 based on settings of an arbitrary value; ¶ [0088]).  
Regarding Claim 5, Normura in view of Geiss et al teach the enhanced imaging system of claim 4 (as described above), wherein Normura further teaches the graphics processor determines that the overall tonal range is above the tonal threshold, in response to the graphics processor determining that the overall tonal range is between 64 and 192 (numerical value can be set according to the state of the environment and the difference between the value could be at based on settings of an arbitrary value; ¶ [0088]).  
Regarding Claim 15, Nomura teaches a method (method for using camera device 110; Fig 2 and ¶ [0059]) for operating an enhanced imaging system for a motor vehicle having a passenger cabin (external environment recognition device 120 for environment recognition system 100 in vehicle 1 with a cabin; Fig 1 and ¶ [0043]), and the enhanced imaging system (external environment recognition device 120 for environment recognition system 100 in vehicle 1; Fig 1 and ¶ [0043]) includes a vision processing module with a camera (digital signal image data is generated from camera 110; ¶ [0045]-[0046]), a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]), and a display device (display driver 122 with the vehicle control device 130 to display continuously imaged data information; Fig 1 and ¶ [0047]), the method comprising: capturing, using the camera, at least one of a video and an image external to the passenger cabin (image pickup device (camera) 110 continuously generates images in the detection area (video) external to the cabin; Figs 1-2 and ¶ [0044]-[0045]); generating, using the camera, a data signal, in response to the camera capturing at least one of the video and the image (digital signal image data is generated from camera 110 when capturing image data; ¶ [0045]-[0046]);26P051465-US-NP comparing, using the graphics processor, the overall tonal range to a tonal threshold (RGB values for each pixel are compared between total value to threshold values using tone determination section 176; Figs 2, 9A and ¶ [0088]); detecting, using a graphics processor, at least one object having a boundary surrounding an interior region that has an object tonal value and separating the interior region from an exterior region that has an exterior tonal value (object 2 and object boundary is identified with the object tone having one value as the interior region and the exterior region of the object having a different tone and pedestrians are determined based on value and contour; Figs 8A, 8B, 9A and ¶ [0084]-[0088]); and generating, using the graphics processor, an optimized signal for transforming the tone mapping to increase a difference between the object tonal value and the exterior tonal value (the tone determination section 176 will average the value of the object 302 from the left and right side of object central line 300 to better show profile tone inside object compared to outside object; Figs 9A-C and ¶ [0086]-[0087]), in response to the graphics processor determining that the overall tonal range is above the tonal threshold (the contour of the object hue can further improve hue precision of the object using the central processing device; Fig 2 and ¶ [0053], [0090]); and receiving, with the display device, the optimized signal from the graphics processor and displaying, using the display device, one of an optimized video and an optimized image, in response to the display device receiving the optimized signal from the graphics processor (environmental recognition device 120 includes a display driver 122 with the vehicle control device 130 to receive and display continuously imaged data information from the imaging devices; Fig 1 and ¶ [0047]).
Normura does not teach determining, using the graphics processor, whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; tone mapping, using the graphics processor, at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image.
Geiss is analogous art pertinent to the problem addressed in this application and teaches determining, using the graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]), whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module (using the GPU 206 of computing device 200 and images and video of digital camera components 224, determination of whether to use LDR or HDR image acquisition is made and the image is then classified as LDR or HDR scene using training image database 304 while processing the image 308; ¶ [0078], [0085]); tone mapping, using the graphics processor, at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image (the pixels in the images may be tonemapped and the RGB values for pixels 408A, 408B in the image 408 may be used to generate a histogram 410 that displays a distribution of pixel values (tonal range); Fig 4A and ¶ [0086], [0095]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al including determining, using the graphics processor, whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; tone mapping, using the graphics processor, at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image. Use of an HDR image and tone mapping to generate an RGB histogram for image analysis and enhancement is performed to compensate for deficiencies of LDR imaging, as recognized by Geiss et al (¶ [0076]).
	Regarding Claim 16, Normura in view of Geiss et al teach the method of claim 15 (as described above), wherein Normura further comprising detecting, using the graphics processor, the object, in response to the graphics processor detecting that the boundary defines a closed profile surrounding the interior region of the object (the object is identified with a border with a defined contour and variation in color between the object and background; Fig 8A and ¶ [0084]).  
Regarding Claim 17, Normura in view of Geiss et al teach the method of claim 16 (as described above), wherein Normura further comprising detecting, using the graphics processor, at least a portion of the boundary, in response to the graphics processor detecting that a tone gradient separates the exterior region of the object and the interior region of the object from one another (the object tone determination 176 further determines the exterior region, outside object, from the interior region, object; Fig 9A-C and ¶ [0086]).  
Regarding Claim 18, Normura in view of Geiss et al teach the method of claim 17 (as described above), wherein Normura further comprising detecting, using the graphics processor, at least a portion of the boundary, in response to graphics processor determining that the difference between the object tonal value and the exterior tonal value is at least 60 (numerical value can be set according to the state of the environment and the difference between the value could be at least 60 based on settings of an arbitrary value; ¶ [0088]).  
Regarding Claim 19, Normura in view of Geiss et al teach the method of claim 18 (as described above), wherein Normura further comprising determining, using the graphics processor, that the overall tonal range is above the tonal threshold, in response to the graphics processor determining that the overall tonal range is between 64 and 192 (numerical value can be set according to the state of the environment and the difference between the value could be at based on settings of an arbitrary value; ¶ [0088]).  

Claims 6-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (CN 104517118) in view of Geiss et al (US PG PUB 2015/0092066) and in further view of Kiser (US PG PUB 2018/0048801).
Regarding Claim 6, Nomura in view of Geiss et al teach the enhanced imaging system of claim 5 (as described above), wherein Nomura teaches a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]) and Geiss teaches a graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]).
	Nomura in view of Geiss does not teach the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time.
Kiser et al is analogous art pertinent to the problem addressed in this application and teaches the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time (vehicle 101 HDR camera 201 includes processor 227 for images and video, which can be produced and displayed in real-time on display 267; Figs 1, 7 and ¶ [0049]-[0051], [0070], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al and Kiser et al including the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time. The use of real-time capture and display of HDR images enhances the ability to detect and respond to congested and busy environments, thereby improving safety and effective response during vehicle operation, as recognized by Kiser et al (¶ [0010]).
Regarding Claim 7, Nomura in view of Geiss et al teach the enhanced imaging system of claim 5 (as described above), wherein Nomura teaches a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]) and Geiss teaches a graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]).
Nomura in view of Geiss does not teach the graphics processor generates the optimized signal, in response to the graphics processor recording the data signal for playing back at least one of the video and the image on the display device.  
Kiser et al is analogous art pertinent to the problem addressed in this application and teaches the graphics processor generates the optimized signal, in response to the graphics processor recording the data signal for playing back at least one of the video and the image on the display device (vehicle 101 HDR camera 201 includes processor 227 for images and video, which are displayed in real-time on display 267 with the HDR video signal produced after optimizing the color processing and tone-mapping; Figs 1, 7, 16 and ¶ [0135]-[0136]).

Regarding Claim 8, Nomura teaches a motor vehicle (vehicle 1; Fig 1 and ¶ [0043]) comprising: a passenger cabin (vehicle 1 is understood to have a passenger cabin with the environment recognition device 120 facing externally to the cabin; Fig 1 and ¶ [0043]); and an enhanced imaging system (external environment recognition device 120 for environment recognition system 100 in vehicle 1; Fig 1 and ¶ [0043]) comprising: a vision processing module including a camera for capturing at least one of a video and an image external to the passenger cabin (image pickup device (camera) 110 continuously generates images in the detection area (video) external to the cabin; Figs 1-2 and ¶ [0044]-[0045]), and the camera generating a data signal, in response to the camera capturing at least one of the video and the image (digital signal image data is generated from camera 110 when capturing image data; ¶ [0045]-[0046]); a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]) configured to: compare the overall tonal range to a tonal threshold (RGB values for each pixel are compared between total value to threshold values using tone determination section 176; Figs 2, 9A and ¶ [0088]); detect at least one object having a boundary, with the boundary surrounding an interior region that has an object tonal value and separating the interior region from an exterior region that has an exterior tonal value (object 2 and object boundary is identified with the object tone having one value as the interior region and the exterior region of the object having a different tone and pedestrians are determined based on value and contour; Figs 8A, 8B, 9A and ¶ [0084]-[0088]); and generate an optimized signal for transforming the tone mapping to increase a difference between the object tonal value and the exterior tonal value (the tone determination section 176 will average the value of the object 302 from the left and right side of object central line 300 to better show profile tone inside object compared to outside object; Figs 9A-C and ¶ [0086]-[0087]), in response to the graphics processor determining that the overall tonal range is above the tonal threshold (the contour of the object hue can further improve hue precision of the object using the central processing device; Fig 2 and ¶ [0053], [0090]); and a display device mounted to at least one of the instrument panel cluster and the center stack (display driver 122 relays warnings or reports to the driver using the vehicle control device 130, and understood to be mounted with the instrument panel cluster in the center of the dashboard; Fig 1 and ¶ [0047], with the display device being configured to receive the optimized signal from the graphics processor and display one of an optimized video and an optimized image, in response to the display device receiving the optimized signal from the graphics processor (environmental recognition device 120 includes a display driver 122 with the vehicle control device 130 to display continuously imaged data information from the imaging devices; Fig 1 and ¶ [0047]).  
Normura does not teach a graphics processor configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image.
Geiss is analogous art pertinent to the problem addressed in this application and teaches a graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]) configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module (using the GPU 206 of computing device 200 and images and video of digital camera components 224, determination of whether to use LDR or HDR image acquisition is made and the image is then classified as LDR or HDR scene using training image database 304 while processing the image 308; ¶ [0078], [0085]); and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image (the pixels in the images may be tonemapped and the RGB values for pixels 408A, 408B in the image 408 may be used to generate a histogram 410 that displays a distribution of pixel values (tonal range); Fig 4A and ¶ [0086], [0095]-[0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al including a graphics processor configured to: determine whether at least one of the video and the image comprises one of an HDR video and an HDR image, in response to the graphics processor receiving the data signal from the vision processing module; and tone map at least one of the video and the image to generate an RGB histogram including an overall tonal range, in response to the graphics processor determining that at least one of the video and the image comprises one of the HDR video and the HDR image. Use of an HDR image and tone mapping to generate an RGB histogram for image analysis and enhancement is performed to compensate for deficiencies of LDR imaging, as recognized by Geiss et al (¶ [0076]).
Normura in view of Geiss et al does not explicitly teach a dashboard facing the passenger cabin and having first and second portions adjacent to one another; an instrument panel cluster attached to the first portion of the dashboard and facing the passenger cabin; and a center stack attached to the second portion of the dashboard and facing the passenger cabin.
Kiser et al is analogous art pertinent to the problem addressed in this application and teaches a passenger cabin (vehicle 101 is understood to have a passenger cabin; Figs 1, 18 and ¶ [0049]); a dashboard facing the passenger cabin and having first and second portions adjacent to one another (a dashboard, with adjacent portions separated by a dashboard display screen 267 inside the vehicle 101; Figs 1, 18 and ¶ [0136]); an instrument panel cluster attached to the first portion of the dashboard and facing the passenger cabin (instruments may include control system 125 that directly operate the vehicle and the processing system 113 for operating the vehicle associated with the ADAS; ¶ [0043], [0048]-[0051]); and a center stack attached to the second portion of the dashboard and facing the passenger cabin (dashboard display 267 screen provides a display to an operator in the cabin and can be attached to dashboard; Fig 18 and ¶ [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al and Kiser et al including a dashboard facing the passenger cabin and having first and second portions adjacent to one another; an instrument panel cluster attached to the first portion of the dashboard and facing the passenger cabin; and a center stack attached to the second portion of the dashboard and facing the passenger cabin. Elements such as a vehicle dashboard, instrument panel and center stack are recognized as common elements of a vehicle and provide structural support for a display used for displaying images to assist in the operation of the vehicle, as recognized by Kiser et al (¶ [0043], [0136]).
Regarding Claim 9, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 8 (as described above) and Kiser et al further comprising: a front end structure disposed forward of the passenger cabin (front end of vehicle 101, shown with location of ranging sensor 131; Fig 1 and ¶ [0051]) ; a rear end structure disposed rearward of the passenger cabin (rear end of vehicle 101 located behind 360 degree camera 129; Fig 1 and ¶ [0051]); at least one side view mirror disposed laterally outboard of the passenger cabin (vehicle 101 includes side view mirrors outward from cabin; Fig 1 and ¶ [0049]); and a rear view mirror module disposed within the passenger cabin (rear view mirror is shown within passenger cabin; Fig 18 and ¶ [0142]); wherein the camera is mounted to one of the front end structure, the rear end structure, the at least one side view mirror, and the rear view mirror module (the camera may be mounted stationary on the vehicle in any configuration to assist in the operation of the vehicle; ¶ [0009], [0013]).  
Regarding Claim 10, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 8 (as described above) and Kiser et al further comprising: a front end structure disposed forward of the passenger cabin (front end of vehicle 101, shown with location of ranging sensor 131; Fig 1 and ¶ [0051]) ; a rear end structure disposed rearward of the passenger cabin (rear end of vehicle 101 located behind 360 degree camera 129; Fig 1 and ¶ [0051]); at least one side view mirror disposed laterally outboard of the passenger cabin (vehicle 101 includes side view mirrors outward from cabin; Fig 1 and ¶ [0049]); and a rear view mirror module disposed within the passenger cabin (rear view mirror is shown within passenger cabin; Fig 18 and ¶ [0142]); wherein the vision processing module includes a plurality of the cameras mounted to an associated one of the front end structure, the rear end structure, the at least one side view mirror, and the rear view mirror module (the HDR camera 201 comprises a plurality of image sensors in a frame-independent manner, indicating they are located at different positions throughout the vehicle to provide multiple views of the vehicle’s environment; ¶ [0004], [0051]).  
Regarding Claim 11, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 8 (as described above), wherein Normura further teaches the graphics processor determines that the overall tonal range is above the tonal threshold, in response to the graphics processor determining that the overall tonal range is between 64 and 192 (numerical value can be set according to the state of the environment and the difference between the value could be at based on settings of an arbitrary value; ¶ [0088]).  
Regarding Claim 12, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 8 (as described above), wherein Normura further teaches the graphics processor is further configured to detect the object, in response to the graphics processor detecting that the boundary defines a closed profile surrounding the interior region of the object (the object is identified with a border with a defined contour and variation in color between the object and background; Fig 8A and ¶ [0084]).  
Regarding Claim 13, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 12 (as described above), wherein Normura further teaches the graphics processor is further configured to detect at least a portion of the boundary, in response to the graphics processor detecting that a tone gradient separates the exterior region of the object and the interior region of the object from one another (the object tone determination 176 further determines the exterior region, outside object, from the interior region, object; Fig 9A-C and ¶ [0086]).  
Regarding Claim 14, Normura in view of Geiss et al and Kiser et al teach the motor vehicle of claim 13 (as described above), wherein Kiser et al teach the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time (vehicle 101 HDR camera 201 includes processor 227 for images and video, which can be produced and displayed in real-time on display 267; Figs 1, 7 and ¶ [0049]-[0051], [0070], [0081]).

Regarding Claim 20, Normura in view of Geiss et al teach the method of claim 19 (as described above), wherein Nomura teaches a graphics processor (central control section 154 of vehicle environment recognition device 120 includes central processing device that can perform image processing; Fig 2 and ¶ [0053]) and Geiss teaches a graphics processor (processors 206 include DSP, GPUs used for imaging commonly used in automobiles; Fig 2 and ¶ [0002], [0054]).
	Nomura in view of Geiss does not teach the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time.
Kiser et al is analogous art pertinent to the problem addressed in this application and teaches the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time (vehicle 101 HDR camera 201 includes processor 227 for images and video, which can be produced and displayed in real-time on display 267; Figs 1, 7 and ¶ [0049]-[0051], [0070], [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Nomura with Geiss et al and Kiser et al including the graphics processor generates the optimized signal in real time, in response to the graphics processor receiving the data signal for displaying at least one of the video and the image on the display device in real time. The use of real-time capture and display of HDR images enhances the ability to detect and respond to congested and busy environments, thereby improving safety and effective response during vehicle operation, as recognized by Kiser et al (¶ [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiong et al (US PG PUB 2019/0295504) teaches a system for adaptive HDR tone mapping including a display screen and graphics processor for HDR digital images that modifies the data for pixel brightness that does not exceed a preset threshold in an adaptive tone map modification.
Ando (JP 5182555) teaches an image processing system and method for object detection in an HDR image of a vehicle including tone mapping and using a threshold in image analysis and enhancement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667     

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667